Motion for a stay granted upon condition that the petitioner deposit with the Clerk of the Municipal Court of the City of New York, Borough of Queens, Third District, within 10 days after service of a copy of the order entered herein, with notice of entry thereof, the sum of $500, together with an additional sum of $125 on the first day of each month thereafter, commencing June 1, 1961, pending the hearing and determination of the appeal, as security for the payment of any amount which may ulti*645mately be determined to be due to the landlords for rent of the premises or for the use and occupation thereof from February 1, 1961 up to the date of the said determination. If the petitioner is so advised he may make an application to file an appropriate bond in lieu of making the aforesaid payments in court. Concur — Botein, P. J., Rabin, McNally and Stevens, JJ.